OPINION OF THE COURT
PER CURIAM REVERSED.
The State appeals the order of the trial court dismissing the charge against appellee for violation Section 316.193(l)(a), Florida Statutes.
Based upon the authority of Griffin V. State, 457 So.2d 1070 (Fla. 2d DCA 1984), this court finds that the appellee had “actual physical control” of the automobile as contemplated within Section 316.193(l)(a). Accordingly, the order of the trial court is reversed and this cause is remanded for further proceedings consistent with this opinion.